735 N.W.2d 226 (2007)
Adam SHAKOOR, as Special Personal Representative of the Estate of Linn Alan Kain, Deceased, Plaintiff-Appellant,
v.
OAKWOOD HOSPITAL ANNAPOLIS CENTER-WAYNE, Oakwood Hospital, James Love, M.D., Dr. Obeidy, Kevin Broady, M.D., and Donald Shipper, M.D., Defendants, and
Najam Syed, M.D., Morteza Hariri, M.D., and Charles Wasson, M.D., Defendants-Appellees.
Docket No. 133722. COA No. 264499.
Supreme Court of Michigan.
July 30, 2007.
*227 On order of the Court, the application for leave to appeal the January 25, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.